Motion for a stay granted on condition that the appeal be heard on Wednesday, August 22, 1956 for which day the appeal is ordered to be placed on the calendar. The appeal may be prosecuted on the original papers and on typewritten briefs of appellants and respondent. Appellants and respondent are directed to file five typewritten copies of their respective briefs and to serve one copy thereof on the adverse party. The typewritten briefs shall be double spaced and each page shall contain not more than three folios. The papers on appeal and appellants’ brief are to be filed on or before August 14, 1956; respondent’s brief is to be filed on or before August 20, 1956. Present—Nolan, P. J., Murphy, Ughetta, Hallinan and Kleinfeld, JJ.